STRINGER, Judge.
Appellant, Larry G. Hundhausen, appeals from his judgment and sentence entered upon the revocation of his probation. Appellant argues that his admission to the probation violation was not made knowingly. We dismiss this appeal for lack of jurisdiction because appellant failed to preserve his right to appeal any legally dis-positive issue as required by section 924.051(4), Florida Statutes (1997). See Benelhocine v. State, 717 So.2d 104 (Fla. 2d DCA 1998) (dismissing appeal due to defendant’s failure to preserve his right to appeal). This dismissal is without prejudice to appellant to seek relief from the trial court pursuant to Florida Rule of Criminal Procedure 8.850.
Dismissed.
PARKER, A.C.J., and WHATLEY, J„ Concur.